NUMBER 13-16-00320-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                             IN RE RENE RIVAS JR.


                      On Petition for Writ of Mandamus.


                                      ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Per Curiam Order

      Relator Rene Rivas Jr. filed a petition for writ of mandamus in the above cause on

June 15, 2016 contending that the trial court has not acted on his motions for the

appointment of counsel and post-conviction DNA testing under Chapter 64 of the Texas

Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 64.01 (West, Westlaw

through 2015 R.S.). Relator was convicted in trial court case number 09-CR-856-D in the

103rd District Court. See generally In re Rivas, No. 13-14-00648-CR, 2014 WL 6085670,

at *1 (Tex. App.—Corpus Christi Nov. 13, 2014, orig. proceeding) (mem. op. per curiam,

not designated for publication) (denying mandamus relief regarding the trial court’s
alleged failure to act on relator’s post-conviction motions for DNA testing); Rivas v. State,

No. 13-11-00139-CR, 2012 WL 114198, at *1 (Tex. App.—Corpus Christi Jan. 12, 2012,

pet. ref'd, untimely filed) (mem. op., not designated for publication) (affirming relator’s

convictions for assault and sexual assault under Anders v. California, 386 U.S. 738, 744

(1967)); Ex Parte Rivas, No. AP-76,502, 2011 WL 1158566, at *1 (Tex. Crim. App. Feb.

16, 2011) (per curiam, not designated for publication) (granting permission for an out-of-

time appeal); Rivas v. State, No. 13-10-00119-CR, 2010 WL 2471754, at *1 (Tex. App.—

Corpus Christi June 17, 2010, no pet.) (dismissing appeal as untimely).

       The Court requests that the real party in interest, the State of Texas, acting by and

through the Cameron County District Attorney, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of June, 2016.




                                             2